By the Court, Paschal, J. The only point which it becomes necessary for the Court to decide, is as to the question of interest. The note declared on fell due 25th December, 1839. Judgment was rendered November 15th, 1841. The exact amount of interest is $22 66 cents. The amount of damages, by way of interest, rendered in the judgment, is twenty-four dollars. De minimis non curat lex is a mixim of the law, but as the defendant had a right to appear in this Court, and amend-the record, by entering a remititur as to the excess of interest, and as he has failed to appear here and make any such motion, or to take any steps whatever, we are bound to regard the error as one by which the rights of the plaintiff in error have been prejudiced, and to direct the reversal of the judgment below. Judgment reversed.